DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 15-20 have been added, and claims 1-20 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Regarding the argument “First, while Sato may disclose…and the information in Sato about the illumination light is a radiation angle” (pg. 10-11 in Remarks), the Examiner respectfully disagrees. The argument does not point out why Sato does not read on the claims (i.e., why is the reflection angle of light reflected from the target point not the reflectance of the target point). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “information about the illumination light”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the argument “Second, Kao discloses…much less that recited in the independent claims”, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 14 is objected to because of the following informalities:  “a target point in an image” should recite “a target point in the image” (i.e. previously recited in the claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “a focus control circuitry configured search calculate” is unclear. It is unclear what the focus control circuitry is doing (i.e., search or calculate). Claims 17-18 are rejected due to their dependency on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0228879), in view of Kao (US 2017/0017136).
Regarding claim 1, Sato discloses a control circuitry (3, figure 1) comprising: a distance calculation circuitry (see 33b, figure 1) configured to calculate a 5distance from a lens to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (see 335, figure 3), a reflectance of the target point (see 334, figure 3), and an intensity (see 332, figure 3) of a light (see 21, figure 1), the lens having a fixed positional relationship with the light (see figure 1). Sato is silent regarding 10a focus control circuitry configured to search for a focus position, with an initial value being the distance to the target point calculated by the distance calculation circuitry.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control device of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) and as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified control device would have a focus control circuitry (within the processor 40 [0030]) configured to search for a focus position (focusing position [0031]), with an initial value being the distance to the target point calculated by the distance calculation circuitry ([0031]).  
Regarding claim 5, Sato further discloses the reflectance of the target point is registered in 20association with target point information about the target point (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]). 
Regarding claim 6, Sato further discloses the reflectance of the target point is registered for 25each organ (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]).  
Regarding claim 7, Sato further discloses the reflectance of the target point is registered for each individual (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]).  
Regarding claim 11, Sato further discloses the lens and the light are provided in an endoscope ([0011]).  
Regarding claim 12, Sato discloses a control method comprising:33SP366600WOQO calculating a distance from a lens to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (see 335, figure 3), a reflectance of the target point (see 334, figure 3), and an intensity (332, figure 3) of a light (21, figure 1), the lens having a fixed positional 5relationship with the light (see 21 and 22, figure 1). Sato is silent regarding searching for a focus position, with an initial value being the calculated distance to the target point.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control method of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified control method would comprise searching for a focus position (focusing position [0031]), with an initial value being the calculated distance to the target point ([0031]).  
Regarding claim 13, Sato discloses a program for causing a computer (3, figure 1) to function as: 10a distance calculation circuitry (see 33b, figure 1) configured to calculate a distance from a lens to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (335, figure 3), a reflectance of the target point (334, figure 3), and an intensity (332, figure 3) of a light (21, figure 1), the lens having a fixed positional relationship 15with the light (see 21-22, figure 1). Sato is silent regarding a focus control circuitry configured search calculate for a focus position, with an initial value being the distance to the target point calculated by the distance calculation circuitry.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the program of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified program would have a focus control circuitry (within the processor 40 [0030]) configured search calculate for a focus position (focusing position [0031]), with an initial value being the distance to the target point calculated by the distance calculation circuitry ([0031]).  
Regarding claim 2014, Sato discloses an endoscope system (see figure 1) comprising: an endoscope ([0011]) including: a light (21, figure 1) that illuminates a subject (S, figure 1); a lens (22, figure 1) that has a fixed positional relationship with the light (see figure 1); and an image sensor25an imagan (23, figure 1) that captures an image of the subject by capturing, via the lens, light reflected from the subject illuminated with the light (see figure 1); and a control circuitry (3, figure 1) including: a distance calculation circuitry (see 33b, figure 1) configured to calculate a 30distance from the lens to a target point (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (335, figure 3) in the image captured34 SP366600W000 by the imaging unit, a reflectance of the target point (334, figure 3), and an intensity of the light (332, figure 3). Sato is silent regarding a focus control circuitry configured to search for a focus position, with an initial value being the distance to the 5target point. 
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the program of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified endoscope system would have a focus control circuitry (within the processor 40 [0030]) configured to search for a focus position (focusing position [0031]), with an initial value being the distance to the 5target point ([0031]).

Allowable Subject Matter
Claims 2-4, 8-10, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey	 can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 28, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795